Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-8 are pending.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Claim Objections
Claims 1-8 are objected to because of minor informalities. Appropriate correction is required.

As per claim 1, in ll. 6 “data center” should be “datacenter”.

As per claim 3, in ll. 8 insert “and” after “sensors;”. In ll. 9 “applications” should be “applications”. In ll. 10 “data center” should be “datacenter”.

As per claim 4, in ll. 5-7 “data center” should be “datacenter”.

As per claim 5, in ll. 5-6 “data center” should be “datacenter”. Claim 5 currently depends upon claim 4 but it appears as though it should depend upon claim 3.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Clidaras et al. (US 2009/0295167) (hereinafter Clidaras).

As per claim 1, Clidaras teaches a self-sustained waterborne facility comprising:
	a submerged marine vessel ([0006] ship);
	a datacenter coupled to a network and housed in the submerged marine vessel ([0023] [0067] datacenter within ship is connected with cables or wirelessly to other systems located on shore e.g. network);
multiple system configurations) thermal containment system coupled to at least one of the submerged marine vessel and the data center ([0061]; [0092]; [0105] closed-loop cooling system and heat exchangers); and
	a single or plurality of closed-loop cooling units comprised in the reconfigurable thermal containment system ([0073]; [0090] closed-loop cooling system).

As per claim 6, Clidaras further teaches the self-sustained waterborne facility of claim 1 wherein the closed loop cooling units are further comprised in a water-based closed loop cooling system ([0073]; [0105]).

As per claim 8, Clidaras further teaches the self-sustained waterborne facility of claim 1 wherein the closed-loop coolant distribution unit is coupled to a single or plurality of heat exchangers (abstract; [0092]).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Clidaras as applied to claim 1 above in view of Kragt et al. (US 2008/0302511) (hereinafter Kragt).

As per claim 2, Clidaras further teaches wherein the reconfigurable thermal containment system is configured to pump surrounding water from an environment surrounding the submerged marine vessel through water intake pipes (fig. 4, block 412 and [0088]) and the single or plurality of closed-loop cooling units absorb heat generated by the datacenter via a single or plurality of heat exchangers comprised in the thermal containment system ([0061]; [0074]; [0100]).

Clidaras does not explicitly teach filtered water intake pipes.

However, Kragt teaches filtered water intake pipes ([0026]).

Kragt and Clidaras are both concerned with water intake pipes. Clidaras teaches water intake pipes while Kragt teaches filtered water intake pipes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clidaras in view of Kragt because it would be a simple substitution of water intake pipes for filtered water intake pipes and would improve the operability of the system by only allowing filtered water to enter.

As per claim 7, Clidaras further teaches wherein the reconfigurable thermal containment system further comprises:
	a cooling input ([0073]);
	a single or plurality of filtered water exhaust pipes ([0103] cleaning and flushing systems remove salt and other build-up from system);
	a single or plurality of water pumps ([0060]; [0085]), coolant heat exchange piping ([0061]; [0073]; [0092]), and coolant distribution piping ([0060]-[0061]; [0092]);
	a closed-loop coolant distribution unit ([0073]; [0090]); and 
	wherein the coolant distribution unit is caused to pass heated coolant through the coolant heat exchange piping ([0061]; [0073]; [0092]), and wherein surrounding water pumped through the water intake pipes is caused to absorb heat from the heated coolant via a single or plurality of heat exchangers ([0061]; [0074]; [0100]).

Clidaras does not explicitly teach filtered water intake pipes.

However, Kragt teaches filtered water intake pipes ([0026]).

Kragt and Clidaras are both concerned with water intake pipes. Clidaras teaches water intake pipes while Kragt teaches filtered water intake pipes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clidaras in view of Kragt because it would be a simple substitution of water intake pipes for filtered water intake pipes and would improve the operability of the system by only allowing filtered water to enter.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Clidaras as applied to claim 1 above in view of Campbell et al. (US 2011/0290448) (hereinafter Campbell) in view of Chambers et al. (US 2010/026313) (hereinafter Chambers) in view of Yumerefendi et al. (US 2012/0072576) (hereinafter Yumerefendi).

As per claim 3, Clidaras does not explicitly teach:
	a software management suite; 
	a plurality of wireless sensors; 
	wherein the software management suite is configured to: 
	continuously collect environmental data and reconfigurable thermal containment system data via the plurality of wireless sensors; 
	continuously collect data from a plurality of applications and virtual machines comprised in the data center, a power source, and a utility energy market via a data collection layer coupled to the network.

However, Campbell teaches a software management suite ([0123]), wherein the software management suite is configured to: continuously collect environmental data ([0068]; [0070] collect ambient air temperatures via sensors) and reconfigurable thermal containment system data via a plurality of sensors ([0066]; [0073]; [0088]-[0089] collect humidity and coolant temperatures of heat exchanger via sensors).

Campbell and Clidaras are both concerned with heat exchangers. Clidaras teaches heat exchanges while Campbell teaches collecting data about the environment and of the heat exchangers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clidaras in view of Campbell because it would provide for a way to monitor data concerning the surrounding environment and heat exchangers to respond appropriately.

Clidaras and Campbell do not explicitly teach:
	a plurality of wireless sensors; 
	continuously collect data from a plurality of applications and virtual machines comprised in the data center, a power source, and a utility energy market via a data collection layer coupled to the network.

However, Chambers teaches:
	a plurality of wireless sensors ([0051]);
	continuously collect data from a power source (fig. 3, block 310; [0076] solar or wind energy generation device or battery), and a utility energy market via a data collection layer coupled to the network ([0027] energy management control center acquires data from energy markets and other system data as depicted in fig. 3).

Chambers and Clidaras are both concerned with energy consumption. Clidaras teaches gathering and collecting energy while Chambers teaches gathering and collecting data about the energy. Therefore, it would have been obvious to one of ordinary skill in the art before the 

Clidaras, Campbell, and Chambers do not explicitly teach continuously collect data from a plurality of applications and virtual machines comprised in the data center.

However, Yumerefendi teaches continuously collect data from a plurality of applications and virtual machines comprised in the data center ([0041]; [0089]).

Yumerefendi and Clidaras are both concerned with computer data networks. Clidaras teaches a computer data network comprising the datacenter having computers while Yumerefendi teaches applications and virtual machines running within the computers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clidaras, Campbell, and Chambers in view of Yumerefendi because it would provide a way to collect and monitor data from applications and virtual machines within the datacenter to determine computing resources utilized.

As per claim 5, Chambers teaches wherein the software management suite further comprises a predictive analytics engine configured to dynamically control the thermal containment system based on the application and power load migration and data center facility operational states to sustain optimal data center facility efficiency (fig. 3; [0027]; [0083]; optimize system in real-time in a holistic manner considering a plurality of different factors and the state of the system).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Clidaras in view of Campbell in view of Chambers in view of Yumerefendi as applied to claim 3 above and further in view of Pfeifer et al. (US 2012/0054527) (hereinafter Pfeifer).

As per claim 4, Pfeifer teaches wherein based on the data collected by the plurality of wireless sensors and the data collection layer, the software management suite automatically, and without manual intervention, enables dynamic data center facility operation actions for migrating application loads and power loads from the data center facility to another data center facility coupled to the network (abstract; [0166]-[0167]; [0176] obtain system power data and electrical loading levels of devices to identify lightly loaded electrical devices and dynamically migrating workloads e.g. application loads to another device thereby migrating power loads because the devices receiving the migrated workloads will have a higher power load and the devices migrating the workloads will have a lower power load because they are deactivated).

Pfeifer and Clidaras are both concerned with computer data networks. Clidaras teaches a computer data network comprising the datacenter having computers while Pfeifer teaches migrating workloads. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clidaras, Campbell, Chambers, and Yumerefendi in view of Pfeifer because it would provide for a way to migrate .

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

A terminal disclaimer may be effective to overcome a provisional obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)). A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Lonqi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Betq, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).



As per claims 1-8, they are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent 9,784,460.

The present application and U.S. Patent 9,784,460 have the same inventive entity, assignee, and with identical disclosures. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of the claims of U.S. Patent 9,784,460 contain, and have obvious substantially similar limitations of the claims of the Instant Application (See MPEP 804). A table has been constructed below to illustrate this:

Instant Application
U.S. Patent 9,784,460
Claim 1. A self-sustained waterborne facility comprising: 
a submerged marine vessel; 
a datacenter coupled to a network and housed in the submerged marine vessel; 
a reconfigurable thermal containment system coupled to at least one of the submerged marine vessel and the data center; and 
a single or plurality of closed-loop cooling units comprised in the reconfigurable thermal containment system.

Claim 3. The self-sustained waterborne facility of claim 1 further comprising: a software management suite; a plurality of wireless sensors; wherein the software management suite is configured to: continuously collect environmental data and reconfigurable thermal containment system data via the plurality of wireless sensors; continuously collect data from a plurality of applications and virtual machines comprised in the data center, a power source, and a utility energy market via a data collection layer coupled to the network.

Claim 5. The self-sustained waterborne facility of claim 3 wherein the software management suite further comprises a predictive analytics engine configured to dynamically control the thermal containment system based on the application and power load migration and data center facility operational states to sustain optimal data center facility efficiency.






Claim 6. The self-sustained waterborne facility of claim 1 wherein the closed loop cooling units are further comprised in a water-based closed loop cooling system.

Claim 7. The self-sustained waterborne facility of claim 1 wherein the reconfigurable thermal containment system further comprises: a cooling input; a single or plurality of filtered water exhaust pipes; a single or plurality of water pumps, coolant heat exchange piping, and coolant distribution piping; a closed-loop coolant distribution unit; and wherein the coolant distribution unit is caused to pass heated coolant through the coolant heat exchange piping, and wherein surrounding water pumped through the filtered water intake pipes is caused to absorb heat from the heated coolant via a single or plurality of heat exchangers.





Claim 8. The self-sustained waterborne facility of claim 1 wherein the closed-loop coolant distribution unit is coupled to a single or plurality of heat exchangers.

a marine vessel;
a reconfigurable thermal containment system contained in the marine vessel;
a computer data center comprised in the thermal containment system, wherein the computer data center comprises
a plurality of racks which comprise a corresponding plurality of pallet jack slots and recessed wheels,

a plurality of corresponding water-based closed-loop cooling units coupled to each rack in the plurality of racks;
a first power source resident on the marine vessel;
a second grid-based power source comprising a plurality of power elements external and connected to the marine vessel;
wherein the reconfigurable thermal containment system is configured to pump water from an environment surrounding the data center facility through filtered water intake pipes, and the plurality of closed-loop cooling units absorb heat generated by the computer systems via a single or plurality of heat exchangers comprised in the thermal containment system;
a software management suite configured to:
continuously collect environmental data and reconfigurable thermal containment system data via a plurality of wireless sensors; and

based on the data collected by the plurality of wireless sensors and the data collection layer, automatically, and without manual intervention, enable dynamic data center facility operation actions for migrating application loads and power loads from the data center facility to another data center facility over a network; and
a predictive analytics engine comprised in the software management suite configured to dynamically control the thermal containment system based on the application and power load migration and data center facility operational states to sustain optimal data center facility efficiency.

Claim 2. The data center facility of claim 1 wherein the closed loop cooling units are further comprised in a water-based closed loop cooling system.

Claim 3. The data center facility of claim 1 wherein the reconfigurable thermal containment system further comprises:
a single deployment of cooling input, wherein the cooling input is the surrounding water;
a single or plurality of filtered water exhaust pipes;
a single or plurality of water pumps, coolant heat exchange piping, and coolant distribution piping;
a closed-loop coolant distribution unit; and
wherein the coolant distribution unit is caused to pass heated coolant through the coolant heat exchange piping, and wherein the surrounding water pumped through the filtered water intake pipes is caused to absorb heat from the heated 

Claim 6. The data center facility of claim 3 wherein the closed-loop coolant distribution unit is connected to the single or plurality of heat exchangers.


As per claims 1-2 and 6-8, they are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent 11,246,243.

The present application and U.S. Patent 11,246,243 have the same inventive entity, assignee, and with identical disclosures. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of the claims of U.S. Patent 11,246,243 contain, and have obvious substantially similar limitations of the claims of the Instant Application (See MPEP 804). A table has been constructed below to illustrate this:

Instant Application
U.S. Patent 11,246,243
Claim 1. A self-sustained waterborne facility comprising: 
a submerged marine vessel; 
a datacenter coupled to a network and housed in the submerged marine vessel; 
a reconfigurable thermal containment system coupled to at least one of the submerged marine vessel and the data center; and 
a single or plurality of closed-loop cooling units comprised in the reconfigurable thermal containment system.
Claim 2. The self-sustained waterborne facility of claim 1 wherein the reconfigurable thermal containment system is configured to pump surrounding water from an environment surrounding the submerged marine vessel through filtered water intake pipes, and the single or plurality of closed-loop cooling units absorb heat generated by the datacenter via a single or plurality of heat exchangers comprised in the thermal containment system.
Claim 6. The self-sustained waterborne facility of claim 1 wherein the closed loop cooling units are further comprised in a water-based closed loop cooling system.
Claim 7. The self-sustained waterborne facility of claim 1 wherein the reconfigurable thermal containment system further comprises: a cooling input; a single or plurality of filtered water exhaust pipes; a single or plurality of water pumps, coolant heat exchange piping, and coolant distribution piping; a closed-loop coolant distribution unit; and wherein the coolant distribution unit is caused to pass heated coolant through the coolant heat exchange piping, and wherein surrounding water pumped through the filtered water intake pipes is caused to absorb heat from the heated coolant via a single or plurality of heat exchangers.
Claim 8. The self-sustained waterborne facility of claim 1 wherein the closed-loop coolant distribution unit is coupled to a single or plurality of heat exchangers.
Claim 1. A data center facility comprising:
a marine vessel comprising a hull, a front (bow) section, a back (stem) section, a right (starboard) section, and a left (port) section;
a computer data center comprising a plurality of computing units installed in a plurality of data center modules and housed in the marine vessel,
a heat exchange system comprising a single or plurality of heat exchangers and operatively coupled to the computer data center;
a water based cooling system operatively coupled to the heat exchange system. and comprising:
a first single or plurality of filtered water pipes;
a second single or plurality of filtered water pipes;
a single or plurality of water pumps operatively coupled to at least one of the first and second single or plurality of filtered water pipes;
wherein the first single or plurality of water pipes are reversibly operable as water intake and water exhaust pipes and the second single or plurality of water pipes are reversibly operable as water intake and water exhaust pipes;
wherein the first and second single or plurality of filtered water pipes are: (i) operatively connected to a respective heat exchanger of the plurality of heat exchangers such that first and second single or plurality of filtered water pipes are coupled to a first side of the single or plurality of exchangers comprised in the heat exchange system, and (ii) disposed below a respective water pump of the plurality of water pumps;
a closed-loop cooling distribution unit coupled to a second side of the single or plurality of heat exchangers comprised in the heat exchange system; and
a single or plurality of electrical power generators connected to the data center facility.


Relevant Art Not Cited
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:

Gibbs (US 2005/0272324) discloses an amphibious vehicle comprising cooling ducts and exchangers.

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            March 25, 2022